            Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 1 of 15 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)            Original       Duplicate Original

                                                                                                           FILED
                              UNITED STATES DISTRICT COURT                                        CLERK, U.S. DISTRICT COURT

                                                          for the
                                               Central District of California

 United States of America                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                 BY: ___________________ DEPUTY

                 v.

 GREGORY JOHNSON and                                               Case No.     5:20-mj-00639-DUTY
 GREGORY ERIC JOHNSON,

                 Defendants


                            CRIMINAL COMPLAINT BY TELEPHONE
                           OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of December 4, 2020 in the county of San Bernardino, in the Central District of California,

the defendan(s violated:

           Code Section                             Offense Description

           18 U.S.C. § 1951(a)                      Interference with Commerce by Robbery

           18 U.S.C. § 924(c)(1)(A)(i), (ii)        Use and Carry of a Firearm During and In Relation to a Crime
                                                    of Violence, Possession of a Firearm in Furtherance of a Crime
                                                    of Violence, and Brandishing a Firearm During a Crime of
                                                    Violence, in violation of Title 18, United States Code

         This criminal complaint is based on these facts:                Please see attached affidavit.

            Continued on the attached sheet.


                                                                                 Complainant’s signature

                                                                       Elizabeth Cardenas, Special Agent, FBI
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:
                                                                                      Judge’s signature

 City and state: Los Angeles, California                          Hon. Jacqueline Chooljian, U.S. Magistrate Judge
                                                                                  Printed name and title
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 2 of 15 Page ID #:2




                                  AFFIDAVIT

I, Elizabeth Langan Cardenas, being duly sworn, declare and

state as follows:

                             I.   INTRODUCTION

     1.     I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed for the past two

years.    I am currently assigned to the Violent Crime squad at

the FBI Long Beach Resident Agency.        My responsibilities with

the FBI include bank robbery investigations in the Central

District of California.      I work in conjunction with Task Force

Officers from the Los Angeles County Sheriff’s Department (LASD)

to investigate commercial and retail robberies.

     2.     Through the bank robbery and commercial/retail robbery

investigations in which I have participated, I have used a

variety of investigative techniques, including witness

interviews, speaking with law enforcement agents and officers,

reviewing surveillance images and cellular telephone data, and

reviewing physical evidence.       As a result of this experience and

my conversations with other law enforcement personnel, to

include FBI Special Agents and Local Law Enforcement Detectives

experienced with commercial robbery investigations, I am

familiar with the methods used by individuals to commit

commercial robberies as well as effective investigative methods

to solve them.

                       II.   PURPOSE OF AFFIDAVIT

     3.     This affidavit is made in support of a criminal

complaint against GREGORY JOHNSON (“GREGORY”) and GREGORY ERIC

                                      1
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 3 of 15 Page ID #:3




JOHNSON (“JOHNSON”) for violations of 18 U.S.C. § 1951(a)

(Interference with Commerce by Robbery) and §§ 924(c)(1)(A)(i),

(ii) (Use and Carry of a Firearm During and In Relation to a

Crime of Violence, Possession of a Firearm in Furtherance of a

Crime of Violence, and Brandishing During a Crime of Violence).

     4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrant and does not purport to set forth all my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

     5.      As detailed below, on December 4, 2020, one suspect,

believed to be GREGORY, robbed a Trader Joe’s grocery store in

Chino Hills, California.      Following the robbery, a witness saw

the robber enter the passenger side of a silver Toyota

Highlander.    The witness provided law enforcement with the

description of the Highlander, a license plate number, and the

directions in which the silver Highlander was traveling.            Based

on this information, law enforcement conducted a traffic stop of

the Highlander.    At the stop, law enforcement identified JOHNSON

as the driver and GREGORY as the passenger of the silver

Highlander.    Law enforcement observed at that time that GREGORY

was wearing the same clothing, specifically, a distinctive blue

                                     2
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 4 of 15 Page ID #:4




“Air Jordan” sweatshirt, that the suspect wore during the

robbery.   After the arrest of JOHNSON and GREGORY, law

enforcement searched the silver Highlander.         During the search

of the silver Highlander, law enforcement seized a loaded black

semi-automatic handgun with a round chambered hidden underneath

the steering wheel, a blue drawstring bag filled with $3,809.00

in cash, and a blue hooded sweatshirt.

                          IV.   PROBABLE CAUSE

     A.    December 4, 2020 Trader Joe’s Grocery Store Robbery

     6.    On December 4, 2020, a suspect robbed the Trader Joe’s

grocery store, located at 13911 Peyton Drive, Chino Hills,

California.     I have reviewed the documentation from Trader

Joe’s, the surveillance footage, and spoken with witnesses from

this robbery.    Based on this, I am aware of the following:

           a.     At approximately 9:28 a.m., a male robber

approached an employee working behind the manager’s station.

The robber entered the doors to the manager’s station and

brandished a black compact pistol with a silver ejector port in

his right hand.    Using the firearm, the robber motioned to the

employee and gave the employee a blue drawstring bag.           The

employee proceeded to open a drawer with a key and turn around.

While the employee was turned around, the robber took bundles of

cash out of the drawer and placed it in the blue bag.           The

employee turned back to face the robber and placed other bundles

of cash from a different location in the same blue bag.           The

robber then left the manager’s station and began walking towards

the registers.    The robber was wearing a blue hooded sweatshirt

                                     3
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 5 of 15 Page ID #:5




with the words “Air Jordan” on the front with the hood down,

blue sweatpants, and black and white sneakers.

           b.    Based on an inventory conducted by Trader Joe’s,

the amount taken by the robber during the robbery of the Trader

Joe’s was approximately $3,800.00 in cash.


     B.    Following the Robbery, a Witness Identified a Silver
           Toyota Highlander as the Suspect’s Vehicle, Leading to
           the Arrest of GREGORY and JOHNSON

     7.    An eyewitness who was present outside the Trader

Joe’s, saw the robber, wearing black and white sneakers and

carrying a blue bag, exit the Trader Joe’s and enter the

passenger side of a silver 2017 Toyota Highlander, license plate

8SIH394, in the parking lot. 1     As the silver Highlander exited

the parking lot, the eyewitness followed the vehicle out of the

parking lot and onto Peyton Drive.        The witness called local law

enforcement to report the silver Highlander and continued to

follow the vehicle onto Grand Avenue, State Route 71 North,

State Route 60 West, and Interstate 10 West.

     8.    At the intersection of State Route 60 West and

Interstate 10 West, California Highway Patrol officers conducted

a traffic stop of the silver Highlander.         At the time of the

traffic stop, officers encountered a black male (later

identified as JOHNSON) in the driver’s seat and another black

male (later identified as GREGORY) in the passenger’s seat.
     1 This eyewitness was someone who had been hired by Trader
Joe’s to surveil the location in case there was a robbery. This
witness received a notification from Trader Joe’s that the
robbery was in progress at that location and thus was in a
position to observe the robber as he exited the store.

                                     4
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 6 of 15 Page ID #:6




GREGORY was wearing the same clothing as the robber (i.e., a

blue hooded sweatshirt with the words “Air Jordan” on the front,

blue sweatpants, and black and white sneakers).

     9.    Based on my review of the surveillance camera footage

from the December 4, 2020 robbery of the Trader Joe’s grocery

store, and a review of the details of GREGORY’s arrest,

including my own observations from the time of the arrest, I

believe that the suspect appearing to hold a firearm and rob the

manager’s station was GREGORY.       Specifically, at the time of his

arrest, GREGORY was wearing what appeared to be the same blue

hooded sweatshirt with the words “Air Jordan” on the front, the

same blue sweatpants, and the same black and white sneakers.

Each of these items were also visible from the surveillance

video.
     C.    During the Search of Silver Highlander Law Enforcement
           Located the Firearm from the Robbery, Ammunition, and
           a Bag Filled with Cash
     10.   Following the arrest of GREGORY and JOHNSON, law

enforcement searched their vehicle.        During the search of the

vehicle, law enforcement recovered the following:

           a.     An SCCY, Model CPX-2, 9mm pistol with an

obliterated serial number loaded with one round of 9mm

ammunition in the chamber, nine rounds of 9mm ammunition in the

inserted magazine, and featuring a silver ejector port;

           b.    An additional loaded ammunition magazine located

in the center console;

           c.    A blue drawstring bag filled with approximately

$3,800 cash located on the front passenger floorboard;

                                     5
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 7 of 15 Page ID #:7




            d.     A black Raider’s hat with a gold round sticker on

the bill;

            e.     A gray sweatshirt with red and blue stripes on

the shoulders;

            f.     A blue Champion brand sweatshirt;

            g.     Gray sweatpants;

            h.     A dark blue zip-up, hooded jacket;

            i.     A black Jansport backpack; and,

            j.     A Samsung cellular telephone located on the front

passenger floorboard near the blue bag of money.

     D.     Post Miranda Statements

     11.    On December 4, 2020, I, along with Los Angeles

Sheriff’s Department (“LASD”) Detective Stephen Medina and

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) SA

Ryan Stearman, interviewed JOHNSON.        JOHNSON waived his Miranda

rights and the interview was audio and video recorded.           JOHNSON

stated he was driving the Toyota Highlander and that his

girlfriend rented it a few days prior.        JOHNSON said since

renting the vehicle, he has been using it regularly.           JOHNSON

said he purchased the firearm that was found in the Toyota

Highlander.      JOHNSON identified GREGORY as his father.       JOHNSON

did not want to talk about GREGORY’s involvement in the robbery

of the Trader Joe’s.      JOHNSON stated he had only been involved

in two of the Trader Joe’s robberies; the robbery on December 4,

2020 and a prior robbery.      JOHNSON could not remember the exact

city or date of the prior robbery but that it was dark outside

at the time of the robbery.      JOHNSON further explained that his

                                      6
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 8 of 15 Page ID #:8




involvement on both occasions was to drive to and from the

robberies.

     12.     On December 4, 2020, I, along with LASD Detective

Stephen Medina and ATF SA Ryan Stearman, also interviewed

GREGORY.   GREGORY waived his Miranda rights.        During the

interview, GREGORY said he did not know why he was arrested and

that he did not have anything to say.

     E.      Trader Joe’s Grocery Store Robbery Series

     13.     Law enforcement has been investigating a series of

Trader Joe’s robberies that appear to have been linked.

Specifically, between the dates of August 28, 2020 and December

4, 2020, the following 20 armed robberies (in addition to the

December 4, 2020 robbery in Chino Hills) were committed at 18

different Trader Joe’s grocery store locations throughout Los

Angeles, Orange, Riverside, San Bernardino, and Ventura counties

resulting in the loss of approximately $57,000:

             a.   August 28, 2020, at approximately 8:45 p.m., the

Trader Joe’s grocery store located at 28901 Western Avenue,

Rancho Palos Verdes, California;

             b.   September 9, 2020, at approximately 8:35 p.m.,

the Trader Joe’s grocery store located at 1566 Colorado

Boulevard, Los Angeles, California;

             c.   September 16, 2020, at approximately 8:38 p.m.

the Trader Joe’s grocery store located at 28941 Canwood Street,

Agoura Hills, California;




                                     7
  Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 9 of 15 Page ID #:9




           d.    September 21, 2020, at approximately 8:41 p.m.,

the Trader Joe’s grocery store located at 856 West Arrow

Highway, San Dimas, California;

           e.    September 30, 2020, at approximately 8:50 p.m.,

the Trader Joe’s grocery store located at 1800 Rosecrans Avenue,

Manhattan Beach, California;

           f.    October 3, 2020, at approximately 8:47 p.m., the

Trader Joe’s grocery store located at 2500 East Imperial

Highway, Brea, California;

           g.    October 10, 2020, at approximately 8:12 p.m., the

Trader Joe’s grocery store, located at 2975 East Cochran Street,

Simi Valley, California 2;

           h.    October 12, 2020, at approximately 8:53 p.m., the

Trader Joe’s grocery store located at 604 West Huntington Drive,

Monrovia, California;

           i.    October 17, 2020, at approximately 9:00 p.m., the

Trader Joe’s grocery store located at 1198 Irvine Boulevard,

Tustin, California;

           j.    October 18, 2020, at approximately 8:58 p.m., the

Trader Joe’s grocery store located at 2462 Honolulu Avenue,

Glendale, California;

           k.    October 22, 2020, at approximately 8:50 p.m., the

Trader Joe’s grocery store located 12861 Towne Center Drive,

Cerritos, California;

     2 This was an attempted robbery in which the suspect
brandished a firearm at a Trader Joe’s employee demanding that
employees open the safe. However, employees did not comply and
the suspect left the store.

                                     8
 Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 10 of 15 Page ID #:10




           l.    October 24, 2020, at approximately 8:40 p.m., the

Trader Joe’s grocery store located at 2790 Cabot Drive, Corona,

California;

           m.    November 6, 2020, at approximately 8:47 p.m., the

Trader Joe’s grocery store located at 9290 Culver Boulevard,

Culver City, California;

           n.    November 13, 2020, at approximately 8:20 p.m.,

the Trader Joe’s grocery store located at 3035 East Huntington

Drive, Pasadena, California;

           o.    November 15, 2020, at approximately 6:27 p.m.,

the Trader Joe’s grocery store located at 2500 East Imperial

Highway, Brea, California;

           p.    November 17, 2020, at approximately 9:35 a.m.,

the Trader Joe’s grocery store located at 14443 Culver Drive,

Irvine, California;

           q.    November 19, 2020, at approximately 9:45 a.m.,

the Trader Joe’s grocery store located at 28901 Western Avenue,

Rancho Palos Verdes, California;

           r.    November 27, 2020, at approximately 10:00 a.m.,

the Trader Joe’s grocery store located at 3329 South Bristol

Street, Santa Ana, California;

           s.    November 29, 2020, at approximately 9:20 a.m.,

the Trader Joe’s grocery store located at 14119 Riverside Drive,

Sherman Oaks, California; and,

           t.    December 1, 2020, at approximately 8:10 p.m., the

Trader Joe’s grocery store located at 10330 Mason Avenue,

Chatsworth, California.

                                     9
 Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 11 of 15 Page ID #:11




      14.    Each robbery was committed by a single suspect who

brandished a firearm.     All the robberies, with the exception of

one, occurred approximately an hour after the store opened or

within the hour before it closed.        In at least five of the

robberies, the suspect was seen by witnesses entering the

passenger side of the getaway vehicle indicating that more than

one suspect was involved in the robberies.         The modus operandi

of the robber as described in the police bulletin included

entering the store, handing a bag or backpack to an employee and

demanding the employee fill it with cash while brandishing a

firearm.    The robber would then demand money from the safe and

sometimes demand money from employees stationed at different

registers.

      15.    Several of the witness descriptions and surveillance

images of the robber from the series depicted a black male, thin

build, black hair, wearing a hooded sweatshirt and black and

white sneakers, which is consistent with GREGORY’s appearance.


      F.     Evidence Linking GREGORY to Prior Trader Joe’s
             Robberies
      16.    In addition to the physical appearance of the robber

being consistent with GREGORY, there are several factors linking

GREGORY to the robberies of the Trader Joe’s grocery stores

under investigation.     These factors include but are not limited

to:

             a.   In several of the robberies, the pistol used by

the suspect can be seen on surveillance video and appears to be


                                    10
 Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 12 of 15 Page ID #:12




the same as the SCCY pistol recovered from the Highlander based

on the compact size and silver ejector port.

           b.    In several of the robberies, the suspect wore

blue sweatpants and distinct black and white sneakers that

appear to be the same shoes and sweatpants that GREGORY was

wearing at the time of his arrest.

           c.    In the October 3 robbery in Brea, the October 10

robbery in Simi Valley, and the October 12 robbery in Monrovia,

the suspect getaway vehicle was described by witnesses as a

newer model or black Dodge Charger.        A review of rental records

of GREGORY’s girlfriend 3 revealed that she rented a Dodge Charger

from Enterprise Rent-A-Car in Inglewood, California from

September 27, 2020 through October 24, 2020.

           d.    During the November 6 robbery in Culver City, the

suspect vehicle was described as a white Chevrolet Malibu.            On

October 23, 2020, GREGORY was arrested by LASD deputies while in

his girlfriend’s 2016 white Chevrolet Malibu.          After getting

into a dispute with his girlfriend, GREGORY allegedly took the

car without his girlfriend’s permission and she reported it

stolen.   GREGORY told deputies he paid for the down payment on

the vehicle but that the vehicle was in his girlfriend’s name.

GREGORY was arrested for taking the vehicle without permission

and was subsequently released.       Based on my training and

experience, I know that robbery suspects often use vehicles that
     3 This female was identified as GREGORY’s girlfriend
because, as described below, on October 22 this female filed a
police report against GREGORY and identified herself as
GREGORY’s girlfriend. GREGORY also admitted this female was his
girlfriend as set forth in subparagraph d.

                                    11
 Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 13 of 15 Page ID #:13




are not registered to them to decrease the chances of being

identified by law enforcement.

           e.    In the November 13 robbery in Pasadena and the

November 15 robbery in Brea, the suspect wore a dark blue zip-up

hooded jacket consistent with the dark blue zip-up hooded jacket

found in the silver Highlander following the traffic stop on

December 4.

           f.    During the November 13 robbery in Pasadena the

suspect wore a blue hooded sweatshirt underneath the dark blue

zip-up jacket.    Also, during the November 27 robbery in Santa

Ana, the suspect wore a blue hooded sweatshirt with a logo on

the left chest area.     The blue sweatshirt is consistent with the

blue Champion sweatshirt found in the silver Highlander

following the traffic stop on December 4.

           g.    During the November 27 robbery in Santa Ana, the

suspect placed the stolen money into a black backpack during the

robbery.   This backpack is consistent with the black Jansport

backpack located in the silver Highlander following the traffic

stop on December 4.

           h.    During the November 29 robbery in Sherman Oaks,

the suspect wore a black Raiders hat with a round gold sticker

on the bill of the hat.      This was identical to the hat located

inside the silver Highlander following the traffic stop on

December 4.

           i.    During the December 1 robbery in Chatsworth, the

suspect wore a sweatshirt with red and blue stripes on the

shoulders and used a black Jansport backpack to conceal the

                                    12
 Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 14 of 15 Page ID #:14




stolen money.    The sweatshirt was identical to the gray

sweatshirt found in the Highlander, which had the same colored

stripes on the shoulders.      The backpack used by the suspect

appeared to be very similar to, if not the same, as the one

found in the Highlander.      Additionally, the suspect vehicle was

described by a witness as being a small gray SUV, which is

consistent with the silver Highlander.

     G.     Interstate Commerce

     17.    On December 5, 2020, I spoke with Robert Camarena,

Executive Vice President of Operations at Trader Joe’s. Camarena

stated that Trader Joe’s is a national chain of neighborhood

grocery stores with 514 stores in 42 states and the District of

Columbia.   Trader Joe’s is owned by TACT Holding Inc. and is

headquartered in Monrovia, California. Trader Joe’s regularly

conducts credit card transactions.        In addition, Trader Joe’s

obtains goods to be sold in its store located throughout the

United States.

//

//

//




                                    13
 Case 2:21-cr-00025-SB Document 1 Filed 12/05/20 Page 15 of 15 Page ID #:15




                              V. CONCLUSION

     1.    For all the reasons described above, there is probable

cause to believe that GREGORY and JOHNSON violated 18 U.S.C.

§ 1951(a) (Interference with Commerce by Robbery) and

§§ 924(c)(1)(A)(i), (ii) (Use and Carry of a Firearm During and

In Relation to a Crime of Violence, Possession of a Firearm in

Furtherance of a Crime of Violence, and Brandishing During a

Crime of Violence) for their involvement in the December 4, 2020

robbery.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this     day of
        , 2020



HONORABLE JACQUELINE CHOOLJIAN
UNITED STATES MAGISTRATE JUDGE




                                    14
